FILED
                           NOT FOR PUBLICATION                              JUL 27 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50256

              Plaintiff - Appellee,              D.C. No. 2:10-cr-01386-ODW

  v.
                                                 MEMORANDUM *
DAVID MICHAEL JIMENEZ,

              Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                             Submitted July 17, 2012 **

Before:       SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       David Michael Jimenez appeals from the 188-month sentence imposed

following his guilty-plea conviction for conspiracy to distribute and possess with

intent to distribute methamphetamine, in violation of 21 U.S.C. § 846. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

         Jimenez contends that the district court procedurally erred by basing his

sentence on internet research. This contention is belied by the record because the

court did not impose sentence on the basis of internet research. There was no plain

error.

         Jimenez also contends that his sentence is substantively unreasonable. In

light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing

factors, the sentence is substantively reasonable. See Gall v. United States, 552

U.S. 38, 53-60 (2007).

         AFFIRMED.




                                            2                                    11-50256